Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sataki (US 4945296).

1. Satake teaches:
An electrical machine 1, comprising: 
a stator 25 & 26 having at least one first magnet (electromagnet 23) and at least one second magnet (electromagnet 24); and 
a rotor 2 which is drivable by way of the first and second magnets and which is rotatable about an axis of rotation 3 relative to the stator, wherein the first magnet is held on a first ring 40A, and the second magnet is held on a second ring 40B, which second ring follows the first ring in the axial direction (fig 1) of the electrical machine and is rotatable together with the second magnet about the axis of rotation relative to the first ring and the first magnet (via motors 31 & 37, fig 1).

2. Satake teaches:
The electrical machine according to claim 1, wherein the first and second magnets are respectively configured as electromagnets, and are individually electrically actuatable (fig 1).

3. Satake teaches:
The electrical machine according to claim 2, wherein the electrical machine has at least a first operating state (for induction generator, see excerpt below), in which the electromagnets are supplied with alternating current.

    PNG
    media_image1.png
    140
    897
    media_image1.png
    Greyscale

4. Satake teaches:
The electrical machine according to claim 3, wherein the electrical machine has at least a second operating state, in which the electromagnets are supplied with direct current (when not in generator mode, excerpt above).

5. The electrical machine according to claim 1, wherein at least three first magnets (there are more than 3 teeth on the 1st stator that constitute more than 3 electromagnets, see fig 2), held on the first ring, and at least three second magnets (there are more than 3 teeth on the 2nd stator that constitute more than 3 electromagnets, see fig 2), held on the second ring, are provided, and the first magnets and/or second magnets are arranged with an equal mutual spacing in the circumferential direction of the respective ring (fig 2).

6. Satake teaches:
The electrical machine according to claim 1, wherein the rotor comprises at least one shaft which is rotatable about the axis of rotation relative to the stator, and a coil (squirrel cage conductor coil) which is at least indirectly connected to the shaft, and is co-rotatable with said shaft, and which is supplied with electric current.

    PNG
    media_image2.png
    79
    897
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832